Citation Nr: 9902728	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for residuals of 
bilateral pes planus, pes cavus with hallux valgus 
deformities, currently evaluated as 50 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1947.  

This matter comes before the Board of veterans Appeals 
(Board) from rating decisions of the Regional Office (RO).  
By rating decision in August 1995, the RO denied the 
veterans claim for an increased rating for residuals of 
bilateral pes planus, pes cavus with hallux valgus 
deformities.  In a rating decision dated December 1996, the 
RO denied the veterans claim for a total rating based on 
individual unemployability due to service connected 
disability.

By rating decisions dated August 1994 and February 1997, the 
RO denied service connection for diabetes mellitus and 
osteomyelitis, respectively.  The veteran was notified of 
each of these determinations and of his right to appeal, but 
a timely appeal was not filed.  In an informal hearing 
presentation in December 1998, it appears that the veteran's 
representative is seeking to reopen a claim for service 
connection for osteomyelitis.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for residuals of bilateral 
pes planus, pes cavus with hallux valgus deformities, 
evaluated as 50 percent disabling.

3. The veteran underwent a left below-the-knee amputation and 
an amputation of the right great toe for unrelated 
disabilities.

4. He currently has mild pes planus in the right foot.

5. His service-connected bilateral foot disability is not 
productive of more than pronounced impairment.

6. The veteran has work experience as a fuel attendant, a 
punch press operator and supervisor.  He received a 
certificate in management and business administration.

7. His service-connected bilateral foot disability is not so 
severe as to prevent him from engaging in employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. A rating in excess of 50 percent for residuals of 
bilateral pes planus, pes cavus with hallux valgus 
deformities is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5278 (1998).

2. A total rating based on individual unemployability due to 
service-connected disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The United States Court of Veterans Appeals (Court) 
has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected bilateral 
foot disability that are within the competence of a lay party 
to report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).


Factual background

The service medical records show that the veteran was 
hospitalized in May 1942 for complaints involving an infected 
blister on the back of his right heel.  An examination 
revealed slight, bilateral pes cavus, pes planus of the 
metatarsal arch, third degree, bilateral, with callous 
formation and hammer toe, fifth toe, bilateral.  When he was 
hospitalized in October 1947, he complained of a painful 
right foot since 1943.  It was indicated that he had 
undergone surgery in 1943 for hammer toes of both feet.  He 
had sectioning of the extensor tendons of the second, third 
and fourth toes, bilaterally.  The left foot became 
asymptomatic and the toes were relatively normal.  The right 
foot became worse after surgery than it had been prior to the 
operation.  Therefore, the veteran was referred to another 
hospital and underwent additional surgery on the right foot.  
The surgery consisted of a phalangectomy, partial, proximal 
phalanx of the second and third toes and arthrodesis of the 
proximal interphalangeal joint of the third and fifth toes.  
The surgery was performed in June 1947 and the veteran was 
discharged from the hospital in October of that year with 
persistence of the poor functioning foot.  On the current 
admission, he complained of pain across the metatarsal arch 
and the spreading of the toes upon weight bearing.  The 
diagnosis was deformity due to previous surgery, 
hyperextension of the fifth toe, right, and lateral spreading 
of the second, third, fourth and toes, right.  This was 
manifested by pain in the metatarsal arch and toes.   

Based, in part, on the evidence summarized above, the RO, by 
rating action in January 1948, granted service connection for 
a deformed foot with hyperextension of the fifth toe and 
lateral spreading of the second, third, fourth and fifth toes 
of the right foot, due to surgery, with hallux valgus, pes 
planus, evaluated as 30 percent disabling; and for scar, 
postoperative residuals to correct hammer toes, pes cavus, 
left, hallux valgus, left, and pes planus, left, evaluated as 
noncompensable.  

A Department of Veterans Affairs (VA) orthopedic examination 
was conducted in February 1948.  An examination of the right 
foot showed that the longitudinal arch was elevated, pes 
cavus deformity.  The ball of the foot was prominent, with a 
very tender callus under the fifth metatarsal head.  There 
was a slight hallux valgus deformity which was non-
symptomatic.  All toes were deviated laterally, and all the 
metatarsal bones were deviated medially.  The veteran was 
unable to rise on the ball of his right foot or to hop 
because of pain across the metatarsal heads.  There was a 
very slight curling upward into hammer toe position of the 
great toe, but no limitation of motion of the toe.  There was 
no swelling about the foot or ankle.  An examination of the 
left foot revealed a slight elevation of the longitudinal 
arch, giving a mild pes cavus deformity.  The ball of the 
foot was prominent and there was a tender callus under the 
fifth metatarsal head.  All toes, including the great toe, 
were curled upward into a hammertoe position of mild degree.  
There was a very slight hallux valgus deformity which was non 
symptomatic.  All metatarsal bones were deviated medially.  
The toes were deviated laterally to a very slight degree.  
The veteran was able to use and hop on the ball of the left 
foot.  The diagnoses were talipes varus, varus, congenital, 
bilateral, mild; talipes cavus, congenital, bilateral; hallux 
valgus, secondary to an unknown cause, bilateral; hammer toe, 
all toes, left; bilateral callosities; stiffness of the 
interphalangeal joints of the second, third, fourth and fifth 
toes, bilaterally; and scars following operation of the 
second, third, fourth and fifth toes, bilaterally.   

Based on this evidence, the RO, in a rating decision dated 
April 1948, assigned a 50 percent evaluation for pes cavus, 
bilateral, with hallux valgus, callosities and stiffness of 
the second, third, fourth and fifth toes, bilaterally, with 
postoperative scars.  A 50 percent evaluation was assigned, 
effective from November 1947.  Since the 50 percent 
evaluation for this disability has been in effect for more 
than 20 years, it is protected from reduction under the 
provisions of 38 U.S.C.A. § 110 (West 1991).  See 38 C.F.R. 
§ 3.951(b) (1998).

Private medical records dated from 1992 to 1994 have been 
associated with the claims folder.  The record shows that the 
veteran underwent a left big toe partial amputation for 
diabetic neuropathy for peripheral vascular disease with non-
healing ulcer in February 1992.  The veteran was hospitalized 
in January 1994 after he had been found unresponsive in a 
parking lot.  He had become hypoglycemic.  He had been 
treated for cellulitis of the right lower leg and left great 
toe but had discontinued the antibiotics.  X rays of the left 
foot showed no evidence of osteomyelitis.  When hospitalized 
in February 1994, his presenting problem was the continued 
debridement of the ulcer on his left great toe.  It was noted 
that X-rays showed some osteomyelitis of the tuft of the left 
great toe.  A pathology report was positive for osteomyelitis 
of the left big toe.   

On private hospitalization in March 1994, it was noted that 
the veteran was admitted for cellulitis and infection in his 
left foot.  It was reported that he had been receiving 
treatment for his infected left foot and cellulitis of the 
right leg.  The cellulitis of the lower right resolved 
completely, but the infection of the left foot, in 
particular, the ulcer of the left great toe, did not clear 
up.  The first metatarsal head was tender.  X-rays as an 
outpatient revealed he had developed osteomyelitis and he 
underwent an amputation of the left great toe the previous 
month.  He subsequently received a midway partial foot 
amputation.  It was indicated that his diabetes was a 
contributing cause for his ischemic and cellulitic foot 
ulcer, which resulted in his partial foot amputation.  The 
veteran was then transferred to another facility where he 
underwent a left below-the-knee amputation for a necrotic 
transmetatarsal amputation.  

The veteran was hospitalized in a VA facility from March to 
April 1995.  He presented with a chronic ulcer of the dorsal 
lateral aspect of the right hallux valgus times eight to nine 
months.  There was mild erythema and edema present at the 
right hallux. No drainage was noted.  X-rays revealed 
evidence of osteomyelitis.  He underwent a right hallux 
amputation, with a subsequent resection of the first 
metatarsal head, right.  

VA medical records show that the veteran complained that his 
foot was numb in July 1995.  It was indicated that he had a 
long-standing diagnosis of peripheral neuropathy of uncertain 
origin.  It was indicated that the veteran apparently did not 
have diabetes, so it was not a diabetic neuropathy.  In 
October 1995, the veteran reported numbness in his foot.  He 
stated that it was as if his foot was in ice water.  

The veteran submitted a claim for a total rating based on 
individual unemployability due to service connected 
disability in June 1996.  It was noted that he had last 
worked on a full-time basis in December 1993.  He reported 
work experience as the fuel attendant.  He indicated that he 
had completed seven years of schooling.  He subsequently 
submitted a resume which revealed that he had additional work 
experience as a punch press operator and supervisor.  He 
noted that he had a certificate in management and business 
administration.  

The veteran was afforded an examination by the VA in July 
1996.  The diagnoses included peripheral and coronary 
cardiovascular disease; amputation of the left lower 
extremity below the knee; and amputation of the right great 
toe.  The examiner commented that the veteran was quite 
obviously extensively disabled and unemployable.  He added 
that the veterans service connected disability was limited 
to the surviving right foot which had limited mobility since 
the amputation of the right great toe.  

Of record is an article discussing osteomyelitis.  

The veteran was hospitalized in a VA facility in April 1997.  
He was admitted because of the increase in falls at home.  It 
was indicated that the veterans falls were multifactorial, 
in that they were related to bilateral shoulder pain and mild 
bilateral hip pain with resultant disuse atrophy; peripheral 
neuropathy; and the fact that he had undergone a below the 
knee amputation on the left.  The hospital report indicates 
that although the veteran had been told in the past that he 
had diabetes, that diagnosis was subsequently retracted by a 
different physician.  However, he was informed during the 
present admission, that he now met the strict criteria for a 
diagnosis of diabetes mellitus.  It was reported that the 
veteran had peripheral neuropathy secondary to diabetes 
mellitus, as well as peripheral vascular disease, status post 
left below-the-knee amputation, chronic obstructive pulmonary 
disease and mild dementia.  

During a VA hospitalization in December 1997, it was 
indicated that the veterans falls were believed to be due to 
neuropathy, peripheral vascular disease and Abadie habitus.  
It was further noted that the veterans reported feelings of 
hot and cold in his lower extremities was thought to be 
secondary to neuropathic pain due to diabetes.  

The veteran was afforded a VA examination in April 1998.  The 
examiner indicated that he reviewed the claims folder.  The 
veteran reported that he had never resumed full activities 
following his in-service surgery due to foot pain.  He stated 
that while he was able to work for 33 years, he had chronic 
foot pain if he was on his feet for more than a few hours.  
The examiner also noted that the veteran developed problems 
with diabetes and peripheral vascular disease, and ultimately 
underwent a left below the knee amputation due to an 
infection and chronic ulcer in the great toe.  An examination 
of the right foot revealed surgical loss of the great toe.  
The fifth toe slightly overlapped the fourth toe.  He had no 
clawfoot present.  He had mild pes planus.  The foot was cool 
to touch and there was atrophy of the skin appendages.  He 
was unable to bear weight on the right foot.  There was no 
arch tenderness.  The veteran had diminished sensation of the 
foot.  The assessment was history of clawfoot and arch 
deformity of the right foot.  The examiner related that the 
veteran underwent surgery in the 1940s for claw toes of the 
right second and third toes and noted that the veteran had 
had ongoing problems with foot pain thereafter.  He also had 
activity restrictions over the years as fully progressive and 
complicated by the peripheral vascular disease and diabetes.  
He had a left below the knee amputation in 1994 for unrelated 
problems secondary to peripheral vascular disease, and also 
had an amputation of the right great toe for the same reason.  
At the present time, the veteran had a mild pes planus, 
although the primary deficits in function of the right foot 
seemed to be related to the peripheral vascular disease.






Analysis

I.  An Increased Rating for Bilateral Pes Planus, Pes Cavus, 
With Hallux Valgus Deformities

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 50 percent evaluation may be assigned for acquired 
bilateral claw foot (pes cavus) with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity.  Diagnostic 
Code 5278.

A 50 percent rating will be assigned for bilateral acquired 
flatfoot which is pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Diagnostic Code 5276 (1998).

A 50 percent is the highest schedular evaluation assignable 
under Diagnostic Codes 5275 and 5278.

The veteran claims that his service-connected bilateral foot 
disability has increased in severity.  He argues that the 
poor circulation in his legs was caused by the in-service 
surgery for his pes planus and pes cavus.  He asserts that 
this ultimately resulted in the left below-the-knee 
amputation and the amputation of the great toe on the right 
foot.  There is no doubt that rating the veteran's service-
connected disability is complicated by the recent treatment 
he has received for his feet.  The fact remains, however, the 
medical evidence clearly demonstrates that the below-the-knee 
amputation on the left, and the amputation of the right big 
toe were unrelated to the service-connected pes planus and 
pes cavus.  In this regard, the Board notes that the private 
hospital report of March 1994 establishes that diabetes was a 
contributing factor in ischemic disease and the cellulitis of 
the foot, and this resulted in the amputation.  Similarly, 
following the VA examination in April 1998, the examiner 
opined that the below-the-knee amputation on the left was for 
unrelated problems secondary to peripheral vascular disease.

The Board does not dispute the underlying severity of the 
service-connected bilateral foot disability.  This is 
recognized by the 50 percent evaluation which has been 
assigned.  The fact remains, however, that prior to the 
recent surgical procedures for the unrelated conditions, 
there was no clinical evidence that the veteran was receiving 
any treatment for the service-connected pes planus and pes 
cavus.  The most recent VA examination, conducted in April 
1998, establishes that the veteran has only mild pes planus 
in the right foot.  He apparently did not have claw foot.  
The veteran is currently in receipt of the maximum schedular 
rating for his service-connected disability.  The evidence in 
support of the veteran's claim consists entirely of 
statements he has made in his own behalf.  The medical record 
is of greater probative value, and fails to support the claim 
for an increased rating.  

In addition, the clinical presentation of the veteran's 
service-connected bilateral foot disability is neither 
unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The record, however, does not 
reflect frequent periods of hospitalization due to pes planus 
or pes cavus or interference with employment to a greater 
degree that that contemplated by the regular schedular 
standards which are based on average impairment of 
employment.  The Board finds, accordingly, that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


II.  Total Rating for Compensation Purposes

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  We further note that the Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VA O.G.C. 
Prec. Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1995).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, a 50 percent evaluation is in effect for the 
veteran's service-connected bilateral foot disability.  The 
Court in Fisher v. Principi, 4 Vet. App. 57 (1993), held that 
in a claim for a total rating for compensation purposes based 
on individual unemployability, where the disability rating 
did not entitle the appellant to a total disability rating 
under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b), and that 
the decision (or non-decision) by the RO whether to refer a 
case to the Director for extra-schedular consideration under 
§ 4.16(b) is an adjudicative decision subject to review by 
the Board and the Court.  In this case, the veteran does not 
meet the schedular standards under 38 C.F.R. § 4.16(a), and 
there is no competent evidence that he is unemployable due to 
his service-connected disability.  

As discussed above, the veteran's bilateral foot disability 
does not result in more than pronounced disability.  The 
Board concedes that following the July 1996 VA examination, 
the examiner concluded that the veteran was unemployable.  It 
is readily apparent, however, that this was not due solely to 
his service-connected disability.  In this regard, the Board 
notes that there were no findings involving pes planus or pes 
cavus of the right foot.  The diagnoses at that time were 
peripheral and coronary cardiovascular disease, amputation of 
the left lower extremity below the knee and amputation of the 
right great toe.  There is no competent medical evidence in 
the record implicating his service-connected foot disability 
to his unemployability.  While he argues that he is unable to 
work due to his service-connected disability, as a layman, 
the veteran is not competent to make a medical conclusion as 
he lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if the veteran was incapable of continuing his former 
emloyment, and he has stated that he had problems at work 
when he was on his feet for a long time, there are sedentary 
positions which would remain available to him.  As set forth 
above, the question is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disability is not shown to be so severe as 
to preclude all forms of gainful employment.  In this regard, 
there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disability.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the veteran, including his hearing 
testimony.  Thus, the weight of the evidence is against the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  





ORDER

An increased rating for residuals of pes planus, pes cavus 
with hallux valgus deformities is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
